Citation Nr: 1631478	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Louis, Missouri.  The jurisdiction of the claim was subsequently changed to Jackson, Mississippi.

The Veteran's case was remanded in November 2014 and November 2015 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal was remanded by the Board in November 2014 and 2015 to obtain VA examinations assessing the functional effects of the Veteran's service connected disabilities, alone or in concert, on his ability to secure substantially gainful employment.  VA examinations were conducted in June 2014 and February 2016.  The VA examinations, however, only assessed the solo effect of each service connected disability on the Veteran's employability.  No opinion taking into account the cumulative effect of each of the Veteran's service-connected disabilities upon his employability was provided.  The Board notes, though, that the question of employability is a legal question, potentially informed by vocational evidence, not a medical question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  However, in a March 2016 communication from the Veteran, the Veteran requested new examinations for his service-connected disabilities, as he believed his February 2016 examinations were inadequate.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2. Schedule the Veteran for a General Medical examination in which the examiner is asked to provide capture all of the Veteran's symptoms due to his service-connected disabilities, and to comment on their potential functional and occupational impact.   

3. After the above has been completed, obtain a vocational opinion from a suitability qualified examiner, as to what sort of employment, if any, the Veteran is qualified for.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5. Thereafter, readjudicate the issue on appeal.  Issue a supplemental statement of the case, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




